34.810(1)(b)(2); NRS 34.810(2). Appellant's petition was procedurally
                 barred absent a demonstration of good cause and actual prejudice.      See
                 NRS 34.726(1); NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the
                 State specifically pleaded laches, appellant was required to overcome the
                 rebuttable presumption of prejudice. NRS 34.800(2). In the petition filed
                 below, appellant did not attempt to demonstrate good cause or overcome
                 the presumption of prejudice to the State. Thus, we conclude that the
                 district court did not err in denying appellant's petition as procedurally
                 barred and barred by laches. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                                                      Picigring



                                                      Parrapig;


                                                  L                               J.
                                                      Saitta




                      3 We   have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 cc: Hon. Valerie Adair, District Judge
                      Jesse B. Greenberg
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    3
(0) 1947A att.